Chief Justice Lee,
after giving a succinct history of the landed tenures of the kingdom, charged the jury that the defendant could not justify the taking under his Royal Patent, the King having expressly reserved in that conveyance the claims of native tenants— that Kekiekie was one of those tenants, who had duly entered, his claim at the Land Commission previousjo the date of the defendant’s Patent, and subsequently, in 1850, received his award and Patent— that consequently the plaintiff’s title was good against all the world. Moreover, said the Court, even if the King had not made this reservation, the plaintiff’s title would be good; for the people’s lands were secured to them by the Constitution and Laws of the kingdom, and no power can convey them away, not even that of Royalty itself. The King cannot convey a greater title than he has, and if he grants lands without reserving the claims of tenants, the grantee must seek his remedy against the grantor, and not dispossess the people of their kalo patches.
The Court also charged the jury that the defendant had no right to demand three days labor in every month from the plaintiff, and though they should find that Kekiekie had made a verbal surrender of the patch, yet if there was no valuable consideration given for such surrender, it was not binding upon the plaintiff.
The jury after a short absence rendered a verdict for the plaintiff in the sum of twenty-five dollars.